Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 28, 2020

                                    No. 04-20-00004-CV

Marilyn WASHINGTON and Texas Organizing Project Education Fund, City of San Antonio,
              Texas, Ron Nirenberg, Erik Walsh, and Jennifer Herriot,
                                   Appellants

                                              v.

   ASSOCIATED BUILDERS and Contractors of South Texas Inc., et. al.; Texas Retailers
    Association, Association of Convenience Store Retailers, and South Texas Merchants
                                      Associations,
                                        Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI13921
                           Honorable Peter Sakai, Judge Presiding


                                       ORDER
       On January 24, 2020, appellees filed a “Partially Agreed/Partially Opposed Motion to
Abate Appeal.” It is ORDERED that any party that wishes to file a response to the motion must
do so within ten (10) days of the date of this order.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court